SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In December, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 13,759,454 0.0876 0.0876 ADR (*) Common 8,008,880 0.0510 0.0510 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Direct with the company Subscription 01 2,296,939 R$8.258211 R$18,968,607.98 Shares Common Direct with the company Exerc options 01 124,075 R$1.064520 R$132,080.32 Shares Common Direct with the company Exerc options 01 551,300 R$1.487060 R$819,816.18 Shares Common Direct with the company Exerc options 01 1,748,300 R$1.371000 R$2,396,919.30 Shares Common Direct with the company Exerc options 01 63,575 R$2.678840 R$170,307.25 Shares Common Direct with the company Exerc options 01 2,373,475 R$2.882480 R$6,841,494.22 Shares Common Direct with the company Exerc options 01 111,200 R$4.706960 R$523,413.95 Total Buy R$29,852,639.20 ADR (*) Common Direct with the company Exerc options 01 1,783,250 US US 3,088,270.87 Total Buy US 3,088,270.87 Shares Common Direct with the company Sell 01 83,464 R$16.01 R$1,336,258.64 Shares Common Itau Corretora Sell 03 1,200 R$15.74 R$18,888.00 Shares Common N/A Sell (Exchange) 08 2,576,586 R$1.0090 R$2,599,775.27 Shares Common N/A Sell (Exchange) 08 2,296,939 R$1.9323 R$4,438,375.23 Total Sell R$8,393,297.14 Shares Common N/A Conversion to ADRs 01 4,888,461 0.00 0.00 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,181,668 0.0712 0.0712 ADR (*) Common 14,680,591 0.0934 0.0934 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In December, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 27,438,719 0.1746 0.1746 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 27,438,719 0.1746 0.1746 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. Note: Form resubmitted in January 15, 2016 with the exclusion, only on the Board of Directorstable, of the shares and ADRsheld by the controlling shareholders of the Company (Ambrew S.A., Interbrew International B.V. and Fundação Antonio e Helena Zerrenner INB). For more information about the participation of our controlling shareholders, please see our Reference Form or 20-F. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In December, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002(1): Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics (2) Quantity % Same Class and Type Total Shares Common 7,825 0.0000 0.0000 Final Balance Securities / Derivatives Securities Characteristics (2) Quantity % Same Class and Type Total Shares Common 7,825 0.0000 0.0000 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 15 , 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
